On motion of Andrew Rutledge Esq. Councel for the Infant Defendants, Ordered That Stephen Miller Esq. be Guardian for John Dutarque Junior and Mary his Wife lately called Mary Serre and also for Judith Serre being-infants Defendants in this Cause; And that he the said Stephen Miller be enabled to Answer the Complainants Bill and Defend Suit on behalf of the said Infants as their Guardian in this Cause.
William Pinckney Master in Chancery
At a Court of Chancery held at the Council Chamber the 31st January 1754.
Present, His Excellency, The Governor; The Honorable James Kinloch,, William Middleton, John Cleland, Hector Berenger De Beaufain, William Bull, Junior, Esquires, Members of his Majesty’s Council for executing the Office of Chancellor.
Upon Consideration had of the humble Petition of Ralph Izard Esq. and Rebecca his Wife and of Daniel Blake Esq.35 Executors and Executrix of the last Will and Testament of the Honorable Joseph Blake Esq. late deceased which said Rebecca and Daniel are two of the Devisees and Legatees-in the said Will named, Setting forth That the Testator Joseph Blake by his last Will and Testament amongst other things did Order and direct, that his whole Estate should be kept together until the several Sums of Two Thousand Pounds Sterling and One Thousand Pounds Proclamation Money should be wholly and fully cleared and raised out of the Profits of his Estate after his Death, exclusive of the Maintenance of his Sons and Daughters and other necessary Charges. And Setting forth that the Testator had Devised the Residuum of his Personal Estate to be equally Divided among his four Children, Rebecca Izard Daniel Blake, William Blake and Ann Blake. And also Setting forth That the said Several Sums of £2000 sterling and £1000 Proclamation money are Since cleared, and that the Petitioner Daniel having some time past attained his age of Twenty one Years, the several Petitioners are *471desirous of having the Personal Estate before mentioned divided according to the direction and Intention of their said Father’s Will, but in as much as no persons are expressly authorized and appointed to Divide the same, They therefore pray that this Court will be pleased to appoint proper Persons for that purpose, Whereupon the Court have thought fit to appoint Benjamin Waring, Thomas Waring, Joseph Waring and Richard Waring or any three of them to divide the said Personal Estate in the said Petition mentioned according to the direction and Intention of the said Testator’s last Will and Testament; And it is Ordered, That the said Benjamin Waring, Thomas Waring, Joseph Waring and Richard Waring or Such of them as Shall make the Said Division do return into this Court a particular Account of such Division by them to be made by virtue of this Order in Writing under their Hands, within three Months from this time, and that the same be binding and Conclusive on all Parties Concerned therein.
Intr.
Alexr Stewart Register in Chancery
Ata Court of Chancery held at the Council Chamber on Munday the 4th March 1754 in the 27th Year of his Majesty’s Reign.
Present, His Excellency, The Governor; The Honorable John Cleland, Hector Berenger De Beaufain, William Bull, Junior, William Wragg, George Saxby, Esquires, being the Majority of his Majesties Honorable Council now residing in this Province.36
Upon reading the Humble Petition of Lewis Caw and Judith his Wife, Widow and Administratrix of John Dubois, and of Rene Peyre and Samuel Peyre Guardians of the Persons and Estates of John Dubois and Samuel Du-bois Infants Children of John Dubois deceased Shewing That the said John Dubois having lately died intestate, being possessed of a considerable Personal Estate, which ought to go in a course of Distribution to and amongst the Petitioner Judith Caw and the said three Children according to the Direction of the Statute for Settling Intestates Estates, and that the Petitioners are willing and Desirous that the said Estate of John Dubois now in the hands of Lewis Caw be divided agreeable to the said Statute in Thirds and praying that a Division thereof may be made by the Order of this Court And upon Motion of Mr. Michie on behalf of the Petitioners made to this Court, It is Ordered, That the said Personal Estate which was of the said John Dubois *472be divided into three equal parts or shares; one third part thereof to be allotted to the Petitioner Judith Caw, and the other two third parts to be equally Divided and allotted to and amongst the Said three Children of the said John Dubois respectively, being the only persons entitled to a Distribution thereof and Charles Cantey, Peter Lequeux, Isaac Porcher and Samuel Cordes or any three or four of them are appointed to Divide and allot the said Personal Estate to the said Parties each their several shares respectively And that due Return of such Division be made by the said Charles Cantey Peter LeQueuex, Isaac Porcher and Samuel Cordes or the Majority of them under their hands and Seals to this Court on or before the Seventh day of June next.
Alexr Stewart Register in Chancery

 Daniel Blake (1731-1780), son of Col. Joseph Blake, was educated in England; he was the friend with whom young Peter Manigault traveled on the continent so happily that Manigault declared he had “good Qualities enough for a hundred Men.” The death of Col. Joseph Blake had created a vacancy on the Council to which Isaac Holmes was appointed, but Holmes died Nov. 25, 1751, and it is probable that Daniel Blake succeeded him. (SGHGM, I, 159-161; XXXII, 117; Salley, Death Notices, p. 24.)